Case: 18-14619   Date Filed: 10/17/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 18-14619; 18-14620
                        Non-Argument Calendar
                      ________________________

              D.C. Docket Nos. 2:17-cr-00020-LGW-BWC-1,
                      2:18-cr-00030-LGW-BWC-1



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

SUSAN ANDERSON,

                                                     Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (October 17, 2019)

Before WILLIAM PRYOR, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
              Case: 18-14619     Date Filed: 10/17/2019    Page: 2 of 2


      B. Reid Zeh III, appointed counsel for Susan Anderson in these direct criminal

appeals, has moved to withdraw from further representation of the appellant and

filed briefs pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeals is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motions to withdraw are GRANTED, and

Anderson’s convictions and sentences are AFFIRMED.

      We recognize that Anderson’s response to counsel’s motion to withdraw

contains allegations that counsel provided ineffective assistance. Because claims of

ineffective assistance of counsel are best presented in a 28 U.S.C. § 2255 motion

rather than on direct appeal, we decline to consider these claims at this time, see

Massaro v. United States, 538 U.S. 500, 504–05, 508 (2003), though Anderson is

free to raise these allegations on collateral review in a § 2255 motion.




                                          2